EXHIBIT 10.1

PLATINUM UNDERWRITERS HOLDINGS, LTD.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda

July 22, 2010

Michael D. Price
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda

Dear Michael:

This letter agreement (the “Letter Agreement”) amends and restates in its
entirety the letter agreement between you and Platinum Underwriters Holdings,
Ltd. (the “Company”) dated July 24, 2008, as amended on October 29, 2009.



1.   Term of Employment.

Your employment hereunder shall commence on the date hereof and, subject to
termination as provided in Section 10 hereof, shall end on July 31, 2013;
provided that, on August 1, 2013 and on each August 1 thereafter, the term of
your employment shall automatically be extended by an additional year unless you
or the Company gives the other party written notice, at least 120 days prior to
the end of the current term, that you or the Company has determined that the
term shall not be so extended. Such employment period, as extended, shall
hereinafter be referred to as the “Term.”



2.   Title and Duties; Place of Performance.

(a) During the Term, you will serve as Chief Executive Officer of the Company.
You will have such duties, responsibilities, power and authority as those
normally associated with such position, plus any additional duties,
responsibilities, power and authority assigned to you by the Board of Directors
of the Company (the “Board”).

(b) Your principal place of employment shall be at the Company’s corporate
headquarters in Bermuda or such other location as the Board shall establish for
the Company’s corporate headquarters, although you understand and agree that you
may be required to travel from time to time for business reasons. The
performance of your duties and responsibilities shall be conducted in a manner
consistent with any tax operating guidelines which may be promulgated from time
to time by the Board.



3.   Base Salary.

During the Term, the Company shall pay you a base salary (“Base Salary”) at an
annual rate of US$980,000 for the period from the date hereof through July 31,
2011, and at an annual rate of US$900,000 beginning on August 1, 2011, payable
in cash in accordance with the Company’s payroll practices as in effect from
time to time.



4.   Annual Bonus.

During each calendar year of the Term, you shall be eligible for an annual
performance bonus (“Annual Bonus”) pursuant to the terms of the Company’s
Amended and Restated Annual Incentive Plan (the “AIP”). Your Annual Bonus shall
have an incentive target equal to 150% of Base Salary (the “Target Bonus”). You
will be eligible for an Annual Bonus equal to the Target Bonus multiplied by the
“Performance Bonus Multiplier” as defined in the AIP (the “Formula Bonus
Amount”); provided, however, that the Compensation Committee of the Board (the
“Committee”) will, in its sole discretion, determine the actual Annual Bonus
paid to you. The Performance Bonus Multiplier shall be a percentage, ranging
from 0% to 200%, depending on the “Performance Goals” relative to the
“Performance Criteria,” as such terms are defined in the AIP, all as established
by the Committee for all participants in the AIP. Your Annual Bonus shall be
paid in accordance with the terms of the AIP following the end of the calendar
year to which it relates, subject to such terms and conditions as the Committee
shall require. Pursuant to the terms of the AIP, payment of your Annual Bonus
shall be made in cash, restricted share units or a combination thereof, as may
be determined by the Committee in its sole discretion at the time of payment.
Notwithstanding the foregoing or anything in the AIP to the contrary, (i) as
long as you are in compliance with the Share Ownership Guidelines adopted by the
Board (as they may be amended from time to time by the Board, the “Guidelines”),
the Annual Bonus shall be paid 100% in cash, and (ii) in the event that your
employment terminates upon the expiration of the Term, you shall be entitled to
receive a prorated Annual Bonus for the period from January 1 through July 31 of
the year of such termination in cash in an amount equal to 7/12ths of the
Formula Bonus Amount for such year, subject to modification in the sole
discretion of the Committee, payable at the time provided for in Section 14
hereof (the “Prorated Bonus Payment”), provided that such payment shall be
conditioned upon compliance with Section 15 hereof.



5.   Executive Incentive Plan Awards.

During the Term, you shall be a participant in the Company’s Amended and
Restated Executive Incentive Plan (the “EIP”). On or prior to February 28 of
each calendar year during the Term, you will be eligible for an award under the
EIP (each, an “EIP Award”) of that number of share units under the EIP equal to
100% of your Base Salary divided by the Fair Market Value (as defined in the
2010 Share Incentive Plan) of a Common Share (as defined below) on the date of
grant of such EIP Award, with a Performance Cycle (as defined in the EIP) of
three years. The actual amount, terms and conditions and the form of payment of
any EIP Award will be determined by the Committee in its sole discretion, in
accordance with the terms of the EIP. In the event that your employment with the
Company terminates upon the expiration of the Term, you shall be entitled to
receive payment in respect of each EIP Award on a prorated basis based on your
period of service with the Company and the performance levels achieved by the
Company for the Performance Cycle as of the end of the fiscal quarter preceding
the termination of your employment with the Company, provided that such payment
shall be conditioned upon compliance with Section 15 hereof. The terms and
conditions, including the date and the form of payment, of each EIP Award shall
be determined by the Committee in its sole discretion, in accordance with the
terms of the EIP and the award agreement reflecting such EIP Award.



6.   Share Ownership Guidelines.

Prior to the date hereof, you had achieved your required share ownership level
of 100,000 common shares, par value US$0.01 per share, of the Company (the
“Common Shares”) under the Guidelines. You shall be required to maintain such
level during the Term, subject to certain exceptions set forth in the
Guidelines.



7.   Employee Benefits.

During the Term, you shall be eligible to participate in the employee benefit
plans and arrangements that are generally available to senior executives of the
Company, subject to the terms and conditions of such plans and arrangements. The
Board reserves the right to amend or terminate any employee benefit plan or
arrangement at any time, and to adopt any new plan or arrangement.



8.   Expatriate Benefits.

(a) The Company shall reimburse you and your family for first-class roundtrip
air travel to the United States on up to four occasions per year through 2010
and on up to two occasions in 2011 through July 31, 2011.

(b) The Company shall provide you with a housing allowance of US$40,000 per
month and a car allowance of US$700 per month (or such higher housing or car
allowances as are approved by the Committee) through July 31, 2011, and during
the Term thereafter the Company shall provide you with a housing allowance of
US$10,000 per month (or such higher housing allowance as is approved by the
Committee).

(c) The Company shall pay any fees and expenses, including legal expenses,
incurred in connection with obtaining and maintaining for you any work permits
required by the Bermuda governmental authorities.

(d) The Company shall reimburse you up to a maximum of US$50,000 for the costs
and expenses incurred by you (including duty taxes) in connection with the
relocation of your family from Bermuda.

(e) Commencing August 1, 2011, the Company shall provide travel by a corporate
jet for up to twenty-four (24) round trips per year (prorated for 2011 and any
partial calendar year during the Term) for your travel between your home in the
United States and the Company’s corporate headquarters in Bermuda or such other
location as the Board shall establish for the Company’s corporate headquarters.

(f) You shall be responsible for any tax liability associated with any payments
or reimbursements under this Section 8.



9.   Business Expenses.

During the Term, the Company shall reimburse you for all reasonable expenses
incurred by you in carrying out your duties and responsibilities under this
Letter Agreement in accordance with the Company’s policies for senior executives
as in effect from time to time.



10.   Termination of Employment.

(a) Termination for Good Reason; Termination Without Cause. If you terminate
your employment during the Term for Good Reason (as defined below) or if your
employment is terminated during the Term by the Company without Cause (as
defined below), (i) you shall receive a lump sum cash payment equal to the sum
of (A) US$2,250,000 and (B) any earned but unpaid Base Salary and other amounts
(including reimbursable expenses and any vested amounts or benefits under the
Company’s employee benefit plans or arrangements) accrued or owing through the
date of effectiveness of such termination under the terms of the applicable
arrangement; (ii) all unvested equity awards held by you (other than awards
under the EIP) shall vest and/or become fully exercisable, (iii) you shall be
entitled to receive a prorated Annual Bonus for the calendar year in which the
termination of your employment occurred (the “AIP Payment”) equal to the Formula
Bonus Amount for such calendar year multiplied by a fraction the numerator of
which is the number of days of your service with the Company in such calendar
year and the denominator of which is 365; and (iv) your entitlement to payments
in respect of outstanding awards under the EIP shall be determined in accordance
with the terms thereof. Payment and vesting of any amount under this Section
10(a) shall be subject to the provisions of Sections 14 and 15 hereof. The
parties hereto acknowledge that the Company’s Change in Control Severance Plan
provides that any amounts payable to you pursuant to any other plan or agreement
with the Company on account of the termination of your employment, including,
without limitation, this Letter Agreement, shall be offset against any payments
made to you pursuant to the Company’s Change in Control Severance Plan to the
extent necessary to avoid duplication of benefits.

(b) Termination Other than for Good Reason; Termination for Cause. If you
terminate your employment during the Term other than for Good Reason or if your
employment is terminated during the Term by the Company for Cause, all unvested
equity awards (including all outstanding awards under the EIP) and your
entitlement to an Annual Bonus for the calendar year in which the termination of
your employment occurred shall be forfeited, and you shall receive no further
payments, compensation or benefits under this Letter Agreement, except you shall
receive, upon the effectiveness of such termination, any earned but unpaid Base
Salary and other amounts (including reimbursable expenses and any vested amounts
or benefits under the Company’s employee benefit plans or arrangements) accrued
or owing through the date of effectiveness of such termination under the terms
of the applicable arrangement.

(c) Death or Disability. Upon the termination of your employment during the Term
on account of your death or Disability (as defined below), (i) you or your
beneficiaries shall receive any earned but unpaid Base Salary and other amounts
(including reimbursable expenses and any vested amounts or benefits under the
Company’s employee benefit plans or arrangements) accrued or owing through the
date of effectiveness of such termination under the terms of the applicable
arrangement; (ii) all unvested equity awards held by you (other than awards
under the EIP) that would have vested or that would have become exercisable
within one year after your death or Disability shall vest and/or become fully
exercisable, and (iii) your entitlement to payments in respect of outstanding
awards under the EIP shall be determined in accordance with the terms thereof.
Payment and vesting of any amount under this Section 10(c) shall be conditioned
upon compliance with Section 15 hereof.

(d) Non-Extension. In the event that your employment with the Company terminates
upon the expiration of the Term, you shall be entitled to receive (i) a prorated
Annual Bonus in accordance with Section 4(ii) hereof, (ii) payment in respect of
each EIP Award in accordance with Section 5 hereof, and (iii) any earned but
unpaid Base Salary and other amounts (including reimbursable expenses and any
vested amounts or benefits under the Company’s employee benefit plans or
arrangements) accrued or owing through the date of effectiveness of such
termination under the terms of the applicable arrangement. Payment and vesting
of any amount under this Section 10(d) shall be conditioned upon compliance with
Section 15 hereof.

(e) Definitions. For purposes of this Letter Agreement, the terms set forth
below shall have the following meanings:

(i) “Cause” means (A) your willful and continued failure to substantially
perform your duties hereunder; (B) your conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving moral turpitude; (C) your
engagement in any malfeasance or fraud or dishonesty of a substantial nature in
connection with your position with the Company or any of its subsidiaries, or
other willful act that materially damages the reputation of the Company or any
of its subsidiaries; (D) your breach of any restrictive covenants in Section 11
hereof or in any option or other award agreement between you and the Company; or
(E) the sale, transfer or hypothecation by you during the Term of Common Shares
in violation of the Guidelines; provided, however, that no such act, failure to
act or event that is capable of being cured by you shall be treated as “Cause”
under this Letter Agreement unless you have been provided a detailed, written
statement of the basis for the Company’s belief that such act, failure to act or
event constitutes “Cause” and have had at least thirty (30) days after receipt
of such statement to cure such act, failure to act or event. For purposes of
this Section 10(e)(i), no act or failure to act shall be considered “willful”
unless it is done, or failed to be done, in bad faith, and without reasonable
belief that the act or failure to act was in the best interest of the Company.

(ii) “Good Reason” means, without your express written consent, (A) the Company
reduces your Base Salary or your Target Bonus other than as provided in
Section 3 hereof; (B) the Company reduces the scope of your duties,
responsibilities, power or authority; (C) you are required to report to anyone
other than the Board; (D) the Company requires your principal place of
employment to be at a location other than Company’s corporate headquarters in
Bermuda or such other location as the Board shall establish for the Company’s
headquarters; or (E) the Company breaches any other material provision of this
Letter Agreement; provided, however, that if you voluntarily consent to any
reduction or change described above in lieu of exercising your right to resign
for Good Reason, and deliver such consent to the Company in writing, then such
reduction or change shall not constitute “Good Reason” hereunder, but you shall
have the right to resign for Good Reason under this Letter Agreement as a result
of any subsequent reduction or change described above.

(iii) “Disability” means a termination of your employment by the Company, if you
have been rendered incapable of performing your duties by reason of any
medically determined physical or mental impairment that can be expected to
result in death or that can be expected to last for a period of either (A) six
or more consecutive months from the first date of your absence due to the
disability or (B) nine or more months during any twelve-month period.



11.   Covenants.

In exchange for the remuneration outlined above, in addition to providing
services to the Company as set forth in this Letter Agreement, you agree to the
following covenants, which you agree are intended to survive the Term and any
termination or expiration of this Letter Agreement:

(a) Confidentiality. During the period of your employment and for all periods
following any termination of your employment for any reason, you shall keep
confidential any trade secrets and confidential or proprietary information of
the Company (and its subsidiaries and affiliates) which are now known to you or
which hereafter may become known to you as a result of your employment or
association with the Company, and shall not at any time, directly or indirectly,
disclose any such information to any person, firm or corporation, or use the
same in any way other than in connection with the business of the Company (or
its subsidiaries or affiliates) during, and at all times after, the termination
of your employment. For purposes of this Letter Agreement, “trade secrets and
confidential or proprietary information” means information unique to the Company
(or its subsidiaries or affiliates) which has a significant business purpose and
is not known or generally available from sources outside the Company (or its
subsidiaries or affiliates) or typical of industry practice, but shall not
include any of the foregoing (i) information that becomes a matter of public
record or is published in a newspaper, magazine or other periodical available to
the general public, other than as a result of any act or omission by you or (ii)
information that is required to be disclosed by any law, regulation or order of
any court or regulatory commission, department or agency, provided that you give
prompt notice of such requirement to the Company to enable the Company (or its
subsidiaries or affiliates) to seek an appropriate protective order or
confidential treatment.

(b) Return of Company Information. In the event of the termination of your
employment for any reason, you shall deliver to the Company all of (i) the
property of the Company (and its subsidiaries and affiliates) and (ii) the
documents and data of any nature and in whatever medium of the Company (and its
subsidiaries and affiliates), and you shall not take with you any such property,
documents or data, or any reproduction thereof, or any documents containing or
pertaining to any trade secrets and confidential or proprietary information of
the Company (and its subsidiaries and affiliates) as defined in paragraph
(a) above.

(c) Non-Solicitation and Non-Hire. You covenant that during the period of your
employment with the Company and during the twenty-four month period following
termination of such employment for any reason (the “Restricted Period”), you
shall not, without the prior written consent of the Governance Committee of the
Board, directly or indirectly, solicit, hire or cause to be solicited or hired
by an enterprise with which you may ultimately become associated, any employee
of the Company (or its subsidiaries or affiliates) whose annual compensation
exceeds US$100,000.

(d) Non-Competition. You covenant that during the period of your employment with
the Company and during the Restricted Period, you shall not, without the prior
written consent of the Governance Committee of the Board, directly or
indirectly, engage in, hold an interest in, own, manage, operate, control,
direct, be connected with as a stockholder (other than as a holder of less than
two percent (2%) of a publicly-traded security), joint venturer, partner,
consultant or employee, or otherwise engage or participate in or be connected in
any manner with, (i) any reinsurance business, (ii) any business directly
engaged in the sale of derivatives used primarily as an alternative to
reinsurance, or (iii) any insurance business that competes with any insurance
business engaged in by the Company or any of its subsidiaries or in which the
Company or any of its subsidiaries have plans to engage, in either case at the
time of the termination of your employment.

(e) Non-Disparagement. You agree that you shall not at any time following the
date hereof engage in any conduct with the intent to injure, or make any
statements or express any views that disparage, the business reputation or
interests of the Company or its subsidiaries or any of their respective
directors and officers. The Company agrees that the Company, its subsidiaries
and their respective directors and officers shall not at any time following the
date hereof engage in any conduct with the intent to injure, or make any
statements or express any views that disparage, you, your business reputation or
interests. Notwithstanding the foregoing, this Section 11(e) shall not apply to
truthful communications the respective parties are required by law to make to
any governmental, regulatory or self-regulatory entity.

(f) Enforcement. You acknowledge that if you breach any provision of this
Section 11, the Company (or its subsidiaries or affiliates) will suffer
irreparable injury. It is therefore agreed that the Company (or its subsidiaries
or affiliates) shall have the right to enjoin any such breach, without posting
any bond, if permitted by a court of the applicable jurisdiction. You hereby
waive the adequacy of a remedy at law as a defense to such relief. The existence
of this right to injunctive or other equitable relief shall not limit any other
rights or remedies which the Company (or its subsidiaries or affiliates) may
have at law or in equity, including, without limitation, the right to monetary,
compensatory and punitive damages. You acknowledge and agree that the provisions
of this Section 11 are reasonable and necessary for the successful operation of
the Company. In the event an arbitrator or a court of competent jurisdiction
determines that you have breached your obligations in any material respect under
this Section 11, the Company, in addition to pursuing all available remedies
under this Letter Agreement, at law or otherwise, and without limiting its right
to pursue the same, shall cease all payments to you under this Letter Agreement.
If any provision of this Section 11 is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth in this Letter
Agreement, you and the Company agree that it is the intention of the parties
that such provision should be enforceable to the maximum extent possible under
applicable law. If any provisions of this Section 11 are held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Letter Agreement (or
any portion thereof).



12.   Post-Termination Cooperation.

For a period of five years following any termination of your employment with the
Company, you agree to reasonably cooperate with and assist the Company (and its
subsidiaries and affiliates) in any matter or dispute in which the Company (and
its subsidiaries and affiliates) is involved or may be involved in the future,
and in which you may have been involved. Such cooperation and assistance shall
be provided at a time and in a manner which are mutually and reasonably
agreeable to you and the Company, and shall include, without limitation,
providing information, documents and testimony, submitting to depositions, and
generally cooperating to assist the Company (and its subsidiaries and
affiliates). After the first 50 hours of such cooperation, which shall be
provided by you for no compensation other than as provided in the last sentence
of this Section 12, the Company shall pay you US$500 per hour for any such
cooperation, payable within thirty days following the provision of such
cooperation. The Company shall also reimburse you for reasonable out-of-pocket
expenses in connection with such cooperation.



13.   Miscellaneous Provisions.

(a) All compensation paid to you under this Letter Agreement shall be subject to
all applicable income tax, employment tax and other non-U.S. and U.S. federal,
state and local tax withholdings and deductions.

(b) This Letter Agreement constitutes the entire agreement between you and the
Company with respect to the subject matter hereof and supercedes any and all
prior agreements or understandings between you and the Company or any of its
subsidiaries or affiliates with respect to the subject matter hereof; provided,
however, that this Letter Agreement shall not have any impact on any outstanding
awards granted to you under any bonus, incentive or equity-based compensation
plan of the Company, and shall not affect your participation in any such plan or
other employee benefit of the Company (including, without limitation, the Change
in Control Severance Plan), except in each case to the extent explicitly set
forth in this Letter Agreement. Any amendment or termination of this Letter
Agreement must be in writing and signed by you and the Company.

(c) This Letter Agreement may be executed in any number of counterparts which
together shall constitute but one agreement.

(d) This Letter Agreement shall be binding on and inure to the benefit of the
Company’s successors and permitted assigns and, in your case, your estate, heirs
and legal representatives. Other than as provided herein, the rights and
obligations described in this Letter Agreement may not be assigned by you
without the prior written consent of the Governance Committee of the Board, and
may not be assigned by the Company without your prior written consent.

(e) Subject to Section 11(f) hereof, all disputes arising under or related to
this Letter Agreement shall be settled by arbitration under the Commercial
Arbitration Rules of the American Arbitration Association then in effect as the
sole and exclusive remedy of either party. Such arbitration shall be held in New
York City. Any judgment on the award rendered by such arbitration may be entered
in any court having jurisdiction over such matters. Each party’s costs and
expenses of such arbitration, including reasonable attorney fees and expenses,
shall be borne by such party.

(f) All notices under this Letter Agreement shall be in writing and shall be
deemed effective when delivered in person, or five (5) days after deposit
thereof in the mail, postage prepaid, for delivery as registered or certified
mail, addressed to the respective party at the address set forth below or to
such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice shall be sent to each party as
follows:

You, to:

The address maintained in the Company’s records

The Company, to:

Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08, Bermuda
Attention: Chairman of the Board of Directors

With a copy to:

Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08, Bermuda
Attention: General Counsel

In lieu of personal notice or notice by deposit in the mail, a party may give
notice by confirmed fax or e-mail, which shall be effective upon receipt.

(g) This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to rules
relating to conflict of laws.

(h) This Letter Agreement supercedes any inconsistent provisions of any plan or
arrangement that would otherwise be applicable to you to the extent such
provisions would limit any rights granted to you hereunder or expand any
restrictions imposed on you hereby.

(i) To the extent that the terms “Cause” and “Good Reason” are used in the EIP
Share Unit Award Agreements dated as of February 21, 2008, February 23, 2009 and
February 22, 2010, the Restricted Share Award Agreements dated as of August 1,
2008 and October 29, 2009, or any other award agreements, between you and the
Company, such award agreements shall be deemed to be amended so that such terms
shall have the meanings given thereto in this Letter Agreement or in any other
employment agreement between you and the Company as may be in effect from time
to time.



14.   Section 409A and Section 457A.

(a) Subject to any delay required by Section 14(b) hereof, all payments or
vesting rights provided under Section 10(a), 10(c) and 10(d) hereof shall be
paid or vest on the date that is sixty (60) days following your “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)); provided,
however, that (i) the timing of payments governed by a separate award agreement
shall be determined by such award agreement, and (ii) any payment pursuant to
the terms of the AIP (including the Prorated Bonus Payment and the AIP Payment)
shall in all events be made in the calendar year immediately following the
calendar year in which the bonus was earned.

(b) To the extent applicable, the provisions of this Letter Agreement and any
payments made pursuant hereto are intended to comply with, and should be
interpreted consistent with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any related regulations or
other effective guidance promulgated thereunder (collectively, “Section 409A”),
and Section 457A of the Code and any related regulations or other effective
guidance promulgated thereunder (collectively, “Section 457A”). The time or
schedule of a payment to which you are entitled under this Letter Agreement may
be accelerated at any time that this Letter Agreement fails to meet the
requirements of Section 409A and any such payment will be limited to the amount
required to be included in your income as a result of the failure to comply with
Section 409A. If an amendment of the Letter Agreement is necessary in order for
it to comply with Section 409A or Section 457A, the parties hereto will
negotiate in good faith to amend the Letter Agreement in a manner that preserves
the original intent of the parties to the extent reasonably possible.
Notwithstanding any provision in this Letter Agreement to the contrary, if you
are a “specified employee” (within the meaning of Section 409A) on the date of
your “separation from service,” then with regard to any payment or benefit that
is considered “deferred compensation” under Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment or benefit shall not be paid or
commence to be paid on any date prior to the first business day after the date
that is six months following your “separation from service.” The first payment
that can be made shall include the cumulative amount of any amounts that could
not be paid during such six-month period. Notwithstanding the foregoing, a
payment delayed pursuant to the preceding two sentences shall commence earlier
in the event of your death prior to the end of the six-month period.
Notwithstanding any provision in this Letter Agreement to the contrary, for
purposes of any provision of this Letter Agreement providing for the payment of
any amounts or benefits upon or following a termination of employment that are
considered “deferred compensation” under Section 409A, references to your
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company.

(c) With respect to any reimbursement or in-kind benefit arrangements of the
Company or under this Letter Agreement that constitute “deferred compensation”
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

(d) Whenever a payment under this Letter Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
after termination of employment”), the actual date of payment within the
specified period shall be within the sole discretion of the Company. Whenever
payments under this Letter Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of
Section 409A.



15.   Release.

All payments and benefits provided under Sections 10(a), 10(c) and 10(d) hereof
(which includes payments provided under Sections 4(ii) and 5 hereof) shall be
conditioned upon you (or if applicable, your estate, heirs or legal
representatives) executing and honoring a Full and Complete Waiver, Release and
Agreement substantially in the form attached hereto as Exhibit A (the
“Release”). Further, if the Release is not executed, valid and irrevocable prior
to the date a payment or benefit would be due or vest under Section 14(a)
hereof, then such payment or benefit shall be forfeited.

1

If this Letter Agreement correctly reflects your understanding, please sign and
return one copy to the Company for the Company’s records.

Platinum Underwriters Holdings, Ltd.

By: /s/ Dan R. Carmichael
Name: Dan R. Carmichael
Title: Chairman of the Board of Directors


The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same as of the date first written above.

/s/ Michael D. Price
Name: Michael D. Price

EXHIBIT A

FULL AND COMPLETE WAIVER, RELEASE
AND AGREEMENT

(this “Release”)

I, Michael D. Price, in consideration of the benefits provided in my amended and
restated employment agreement with Platinum Underwriters Holdings, Ltd., dated
July 22, 2010, (the “Employment Agreement”) for myself and my heirs, executors,
administrators and assigns, do hereby knowingly and voluntarily release and
forever discharge Platinum Underwriters Holdings, Ltd., and its subsidiaries,
affiliates predecessors, successors, agents and representatives (collectively,
the “Companies”) and their respective current and former directors, officers and
employees from, and covenant not to sue or proceed against any of the foregoing
on the basis of, any and all claims, actions and causes of action upon or by
reason of any matter arising out of my employment by the Companies and the
cessation of said employment, and including, but not limited to, any alleged
violation of those federal, state and local laws prohibiting employment
discrimination based on age, sex, race, color, national origin, religion,
disability, veteran or marital status, sexual orientation, or any other
protected trait or characteristic, or retaliation for engaging in any protected
activity, including, without limitation, the Age Discrimination in Employment
Act of 1967, 29 U.S.C. 621 et seq. (the “ADEA”), as amended by the Older Workers
Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. 206 et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et
seq., the Civil Rights Act of 1866, 42 U.S.C. 1981, the Civil Rights Act of
1991, 42 U.S.C. 1981a, the Americans with Disabilities Act, 42 U.S.C. 12101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. 791 et seq., the Family and
Medical Leave Act of 1993, 28 U.S.C. 2601 and 2611 et seq., the New York State
and New York City Human Rights Laws, and equivalent provisions under Bermuda law
(including, without limitation, the Employment Act 2000 and the Human Rights Act
1981), whether KNOWN OR UNKNOWN, fixed or contingent, which I ever had, now
have, or may have, or which I, my heirs, executors, administrators or assigns
hereafter can, shall or may have, from the beginning of time through the date on
which I sign this Full and Complete Waiver, Release and Agreement (this
“Release”), including, without limitation, those arising out of or related to my
employment or separation from employment with the Companies (collectively, the
“Released Claims”). I specifically waive the benefit of any statute or rule of
law which, if applied to this Release, would otherwise exclude from its binding
affect any claims not now known by me to exist. This Release does not purport to
waive (i) claims arising under these laws after the date of this Release or any
claims for breach of this Release, (ii) claims relating to post-termination
benefits provided under the terms of the Employment Agreement or (iii) any
claims to post-termination benefits under the terms of any employee benefit plan
of the Companies.

I further agree, promise and covenant that, to the maximum extent permitted by
law, neither I nor any person, organization, or other entity acting on my behalf
has filed or will file any complaint, charge, claim or suit or cause or permit
to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary or other relief) against the
Companies or any other releasee involving any matter occurring in the past up to
the date of this Release, or involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are the subject of this
Release. This Release shall not affect any rights I may have under the Older
Workers Benefit Protection Act to have a judicial determination of the validity
of this Release and does not purport to limit any right I may have to file a
charge under the ADEA or other civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Release does, however, waive and
release any right to recover damages under the ADEA or other civil rights
statute.

I hereby warrant and represent that I have made no sale, assignment, or other
transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:



  1.   This Release is in exchange for the Benefits, to which I would otherwise
not be entitled;



  2.   I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release;



  3.   I have twenty-one (21) days from my receipt of this Release within which
to consider whether or not to sign it;



  4.   I have seven (7) days following my signature of this Release to revoke
the Release; and



  5.   This Release shall not become effective or enforceable until the
revocation period of seven (7) days has expired.

If I choose to revoke this Release, I must do so by notifying Platinum
Underwriters Holdings, Ltd. in writing. This written notice of revocation must
be faxed and mailed by first class mail within the seven (7) day revocation
period and addressed as follows:

Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08 Bermuda
Attention: General Counsel
Fax: 441-295-4605

With a copy to:

Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Linda E. Ransom, Esq.
Fax: 212-259-6333

This Release is the complete understanding between me and the Companies in
respect of the subject matter of this Release and supersedes all prior
agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.

In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to rules relating to
conflict of laws. This Release inures to the benefit of the Companies and their
successors and assigns. I have carefully read this Release, fully understand
each of its terms and conditions, and intend to abide by this Release in every
respect. As such, I knowingly and voluntarily sign this Release.

     
Michael D. Price

Dated:       

2